Citation Nr: 9909492	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy secondary to 
exposure to Agent Orange, or some other herbicide.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The veteran had active duty service from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 1997 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the veteran's claim of entitlement to service connection for 
peripheral neuropathy secondary to exposure to Agent Orange, or some other 
herbicide, during service.


REMAND

The veteran seeks service connection for peripheral neuropathy secondary to 
exposure to Agent Orange, or some other herbicide.  From a preliminary 
review of the record, the Board notes that the veteran's appeal was 
transferred to the Board from the RO in August 1998.  In September 1998, 
the veteran forwarded to the Board VA medical records regarding his 
prescription medication and copies of records from the Tecumseh Family 
Health facility dated in September 1998 which show prescriptions for 
medication and which also comment on the veteran's peripheral neuropathy.  
In addition, the newly submitted evidence indicates that the private 
physician opined that the veteran needed to see a urologist for evaluation.

Any pertinent evidence submitted by the veteran or his representative which 
is timely submitted to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case (SSOC), unless this 
procedural right is waived by the appellant. 38 C.F.R. § 20.1304(c) (1998).  
The Board finds no evidence that the veteran waived his 38 C.F.R. § 
20.1304(c) right to have the RO first consider this evidence.  

Therefore, to ensure due process and to assist the veteran in developing 
facts pertinent to the case, this REMAND is necessary.  Hence, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to verify if he 
has had any treatment for his peripheral neuropathy 
since September 1998.  Of particular interest is any 
urological evaluation that may have been performed.  RO 
should then take the necessary steps to secure and 
associate with the claims file records of any treatment 
identified by the veteran which are not currently of 
record.  

2.  All additional evidence received, including that 
sent to the Board in September 1998, should then be 
considered by the RO.



Following completion of these actions, if the decision remains adverse to 
the veteran, the veteran and his representative should be provided with an 
appropriate supplemental statement of the case.  After he has been given an 
opportunity to respond to the supplemental statement of the case, the 
claims file should be returned to the Board.  No action is required of the 
veteran until he receives further notice.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to The United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 


- 3 -


